Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Remarks filed December 13th, 2013. The terminal disclaimer filed on December 13th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/614,726 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Information Disclosure Statement
The Information Disclosure Statement filed December 15th, 2021 has been considered by the examiner

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jenae Gureff on January 6th, 2021.

Claim 19 line 1 is changed 
From “The apparatus according to claim 11,”
To --The apparatus according to claim 17,--

Allowable Subject Matter
Claims 11-20 are allowable.

Independent claim 11 is allowable for disclosing “a third station comprising third elements for the individual handling of respective horticultural products.” The closest prior art of Warkentin discloses a first station (roller conveyor 4) with a vision system and a second station (conveyor chain 10 with cups 9) with a weighing device (electronic scale 11). However in Warkentin, products get transferred directly from the second station into sorting containers. Powell (US 20010032807) discloses three stations, but they are not distinct from each other. There is no teaching or suggestion in the prior art that would render the addition of a third station with its own handling elements obvious to a person with ordinary skill in the art before the effective filing date of the invention. 

	Claims 12-20 are allowable by virtue of their dependency on claim 11 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.L.B./Examiner, Art Unit 3653                                                        

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653